OFFICIAL NOTICE FROM COURT OF CRIMINAL APPFAlS OF 11 XAS              ^f\!v

              OFFICIAL BUSINESS              grai8l£» 'W^S*C^i* ~*
              STATE ©F TEXAS' i **' '                            "' ' '*""""
                                                                       9y,
                                                                             "" """
              PENALTY FOR                                                                       :5
                                                                     02 1M        s
              PRIVATE USE                                           0004279596'       DEC 1 8 2014
 12/17/2014                     ,   .                               MAILED FROM ZIP CODE 78701
 LANDRY, CLIFTON JERRY          Jr. Ct. No. 507035-J (COUNT 2)                    WR-8,531-26
 The Court has dismissed without written order this subsequent application for a writ
 of habeas corpus. TEX. CODE CRIM. PROC. Art 11 07, Sec. 4(a)-(c).
                                        -~    ""                             Abel Acosta, Clerk

                              CLIFTON JERRY LANDRY




                                                                T fl Wv:
                                                   i...f-     • •> • t-'-t
                                                   !••• v..   ..,«:3\.1




N3